783 N.W.2d 717 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mario Timothy JOHNSON, Defendant-Appellant.
Docket No. 140336. COA No. 293833.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the November 23, 2009 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.